Title: From John Adams to David Sewall, 23 October 1799
From: Adams, John
To: Sewall, David



Sir
Trenton Oct 23d 1799

I beg pardon for postponeing to this time an answer to your favor of the 30th. Sept. I have run over all the names, Hooper Lee, Orne, Gerry, Sewal, Otis and twenty others & if you prefer any of them you may give the name. But upon the whole, I have thought that Fort Fisherman would be better than any other. The twelve apostles were fishermen and Marblehead is chiefly inhabited by fishermen. The name therefore must be sufficiently respectable. If you prefer Fisher you may give it & then Mr. Ames may consider it as partly a compliment to him. After all I had rather that the inhabitants, through your kind interposition, should choose for themselves. Mr. Stoddert has conducted the navy so well, that if the inhabitants choose it, his name would be agreeable to me. But the preference in my mind is in favor of Fisherman
With great esteem I am Sir / your faithful humble servant.
